

115 HR 1334 IH: ALERTED Act of 2017
U.S. House of Representatives
2017-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1334IN THE HOUSE OF REPRESENTATIVESMarch 2, 2017Mr. Carter of Georgia (for himself, Mr. Weber of Texas, Mr. Brooks of Alabama, Mr. McClintock, Mr. Gosar, Mr. Harris, Mr. Palazzo, Mr. Rohrabacher, Mr. Jody B. Hice of Georgia, Mr. Bishop of Michigan, Mr. Rouzer, Mr. Gohmert, Mr. Burgess, Mr. Olson, Mr. DesJarlais, Mr. King of Iowa, Mr. Babin, Mr. Austin Scott of Georgia, Mr. Yoho, and Mr. Smith of Texas) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Immigration and Nationality Act to require U.S. Immigration and Customs Enforcement, upon the request of a law enforcement official, to make a prompt determination of whether to issue a detainer in the case of an alien arrested for a violation of Federal, State, or local law. 
1.Short titleThis Act may be cited as the Assuring Law Enforcement Requests Are Timely Evaluated by the Department of Homeland Security Act of 2017 or the ALERTED Act of 2017. 2.Determination of issuance of detainerSection 287(d) of the Immigration and Nationality Act (8 U.S.C. 1357(d)) is amended in the matter preceding paragraph (1), by striking relating to controlled substances. 
